Citation Nr: 1134481	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus (SLE).

2.  Entitlement to service connection for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  The weight of the evidence is against a link between systemic lupus erythematosus (SLE) and service.

2.  SLE did not manifest to a compensable degree within one year of service.

3.  The weight of the evidence is against a link between Raynaud's syndrome and service.

4.  Reynaud's syndrome did not manifest to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  Systemic lupus erythematosus (SLE) was not incurred or aggravated by active service, nor may is be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Raynaud's syndrome was not incurred or aggravated by active service, nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated in February 2006, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA letter to the Veteran was provided in February 2006 prior to the initial unfavorable decision in April 2006.  In this case, the February 2006 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of her claim.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, and VA treatment records. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary. See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's lupus and Raynaud's syndrome claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

However, the standards of McLendon are not met in this case.  Service treatment records do not reflect treatment for SLE, Raynaud's syndrome, or related bruises, and cold injuries in service. The Veteran has alleged in-service treatment for numbness of her hands and for spots or bruises on her arms and legs.  However there is no evidence of these conditions during service.  The Board notes that the Veteran was married to another Veteran and was treated at the Ft. Polk Army Medical Clinic as a dependent.  Symptoms of SLE and Raynaud's syndrome were first shown approximately 9 to 10 years after active service.  Although these appear at first glance to be service records, they are dependant treatment records through the Ft. Polk medical clinic.  Further, there is no credible medical evidence indicating that current lupus or Raynaud's syndrome may be linked to service, nor any credible lay evidence of continuity of symptomatology of lupus or Raynaud's syndrome since service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.   Neither is present here.  In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Overall, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Analysis

The Veteran contends that she has lupus and Raynaud's syndrome which was caused by her period of service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims that she began experiencing discoloration of her hands and feet in basic training, during winter as a result of the cold.  She subsequently was assigned to Northern Germany where during the winter she again experienced discoloration of her hands and feet.  A doctor told her he thought she had Raynaud's phenomena.  She began getting spots on her arms and legs just occasionally.  When she mentioned it to doctors they said it was just light bruising.  She has stated that the condition persisted after service with just occasional bruises on arms and legs.  A subsequent biopsy at Ft. Polk taken from a bruise on her right thigh was diagnosed as lupus. 

The Board has carefully reviewed and considered all the competent medical evidence of record in the appellant's claims file, which includes her service entrance examination in September 1988, which was negative.  Her service treatment records which are entirely silent as to any complaints or treatment for a condition with symptoms of bruising or numbness of the arms and legs.  Neither was there any evidence of treatment or diagnosis of Raynaud's syndrome or lupus.  She was discharged from service due to pregnancy in October 1989.  There is no medical evidence of treatment for chronic lupus or Raynaud's syndrome subsequent to service until approximately 1998.  

A general VA examination in July 1992 was negative for any complaints or symptoms of lupus or Raynaud's syndrome.  

Ft. Polk Army Hospital clinical records dated December 1998 noted a report of foot pain since onset of basic training in 1998 (basic training actually was in 1988).  The Veteran related it to Raynaud's phenomena and plantar fasciitis.  The Veteran was to be evaluated for Raynaud's phenomena vs. Raynaud's disease noting that for a diagnosis of Raynaud's phenomena diagnoses of scleroderma, dermamyositis, rheumatic arthritis, and systemic lupus had to be ruled out.  

A September 1999 Ft. Polk Clinical pathology report noted a right leg biopsy was compatible with tumid lupus erythema and lupus panniculitis.

A March 2000 Ft. Polk Clinic letter noted the Veteran was under care in the dermatology clinic for an excision on the right thigh.  It was recommended that her husband be allowed to return from his assignment in Southeast Asia to assist her and help care for their family.

VAMC clinical records from May 2005 note the Veteran was a new patient who wished to receive treatment for a history of lupus and Raynaud's symptoms.  She developed a slow healing wound of the right thigh from a biopsy done several years earlier.  

A June 2005 VAMC rheumatology consult noted a connective tissue disease treated at the Shreveport VAMC from December 2003 to May 2005.  She had an unhealed ulcer lesion, right proximal thigh and arthralgia treated with plaquenil, and intermittent prednisone with no significant relief.  She gave a history of noticing bruising of the right thigh for many years.  She underwent a biopsy in 1999 which led to ulceration.  She was told at the time that it appeared to be lupus related.  The impression was a history of undifferentiated connective tissue disorder with a history of lupus not proven; anemia; painful oral ulcers; arthralgia; history of Raynaud's phenomena; and, history of lupus profundus.  It was noted that there was a positive family history of lupus on her father's aunt's side.

An October 2005 VAMC clinical report noted an impression of lupus with chronic arthralgia; osteopenia; and, nicotine dependence.

In an August 2006 letter from Stephen P. Oines, M.D., he noted that he had been the Veteran's primary physician for the last year.  She had a longstanding problem with a leg wound that had been proven by biopsy to be related to lupus.  She also noted previous symptoms of Raynaud's, mouth ulcers, easy bruising, and possibly some thrombocytopenia back to 1998 to 1999.  She says she specifically remembers this when she was previously being examined in the military.  He noted that she mentioned this as they were discussing the different symptoms associated with the clinical diagnosis of lupus.  He noted that, "After this discussion, she requested that I inform the [VA] to that fact, and that there may have been intentionally some early signs of lupus at that time; obviously understanding the fact that several clinical symptoms and/or signs are needed for the diagnosis of lupus."

Subsequently the Veteran submitted a copy of an annual VAMC health screening report dated November 2006 which noted Dr. Oines's letter regarding the possibility of her having early signs of SLE (lupus) while on active duty.  The report noted that signs of lupus include fatigue, arthralgia and myalgias, dermal rashes, itching and other problems that could easily occur at any age.  Lupus was difficult to diagnose and it was possible that this may have been developing during her active duty.  The clinician noted that the Veteran was planning to pursue a claim for lupus.  He noted that based on some of the symptoms at that time, and not having her military records available for review, it was a good idea for her to pursue this.  

An April 2007 statement from the Veteran noted that "lupus/ Raynaud's missed & not diagnosed when I was in Army."

The Board acknowledges that the Veteran currently is being treated for lupus and some Raynaud's type symptoms.  None of the Veteran's post-service VA and private treating physicians has actually related her lupus and Raynaud's disease to active service or any incident of service.  Dr. Oines's letter above does not actually opine that the Veteran has lupus and Raynaud's syndrome due to service.  He merely stated that the Veteran requested that he write VA to say that she may have had early signs of lupus in service.  However he did not have her service medical records for review; and the 1998 to 1999 time frame for symptomatology he refers to in his letter is approximately ten years after service separation.  He also made it perfectly clear that in order to offer a diagnosis of lupus several clinical symptoms and signs were needed.

The November 2006 VAMC physical screening which referred to Dr. Oines's letter noting that it was very possible that if the Veteran's records reflected findings consistent with SLE that it was beginning to show symptoms at the time of her active duty stint.  He added that he had not had her service records for review.  
The Board observes in this regard that although the Veteran reported having  bruising and discoloration of her arms and legs in service, none of the service treatment records reveal any such complaints or treatment.  

The Veteran's service representative in his informal hearing presentation in August 2011 argued for a remand of the Veteran's claim for a VA examination.  He specifically claimed that the DVA must rely on the independent medical opinion provided by Dr. Oines which indicated the Veteran may have had symptoms indicating lupus while she was in service.  The Board finds Dr. Oines's opinion to be inconsistent with the appellant's treatment records or subsequent treatment records.  A medical diagnosis is only as credible as the history on which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can be no better than the facts alleged by the appellant."].  Apart from evidence that Dr. Oines's assessment was made on the basis of primarily the appellant's account, the facts underlying the assessment are not substantiated by the record.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran).  In this case, the service treatment records are negative and a general VA examination in 1992 gave no indication of SLE, Reynaud's syndrome, or any of the symptoms that the Veteran now asserts are related to SLE or Reynaud's syndrome.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the contemporaneous findings at service separation, and the absence of complaints or treatment for many years after service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  It is especially probative that a 1992 VA examination did not indicate any diagnosis of SLE or Reynaud's syndrome, or any complaints related to SLE or Reynaud's syndrome.  Dr. Oines also traced the Veteran's history of symptoms to 1998 or 1999 which was 10 years after the Veteran's service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Board acknowledges the Veteran's own contentions with regard to her belief that her current lupus and Raynaud's symptoms are etiologically related to her military service.  Some disabilities are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Jandreau, 492 F. 3d at 1372.

The Board finds that the Veteran is competent to present testimony regarding the details of her service and her recollections concerning her symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of her current SLE and Raynaud's symptoms, first diagnosed approximately in 1998.

Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and any chronic disease, such as SLE and Raynaud's disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, the only evidence of symptoms of SLE or Raynaud's syndrome within one year of service is the Veteran's lay statement regarding continuity, which the Board has found to be less credible than the lack of medical records, the VA examination report in 1992 that did not indicate either SLE or Raynaud's syndrome, and the statement from Dr. Oines that the Veteran's symptoms can be traced to 1998 or 1999 which is 10 years after service.  Therefore, the Board finds that the Veteran's SLE and Reynaud's syndrome did not manifest to a compensable degree within 1 year of service and service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Thus, on the basis of all the evidence of record, the Board finds that the most probative evidence demonstrates that the Veteran's SLE and Raynaud's symptoms are not attributable to her military service.  Even considering the Veteran's lay statements with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection.  Competent medical evidence is required to establish an etiological nexus between the claimed disabilities on appeal and military service.  See Jandreau, 492 F.3d at 1372.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus for the issues denied in this appeal.  As described above, the weight of the evidence is also against a finding of continuity of symptomatology.

In sum, the Board finds that the preponderance of the evidence indicates that lupus and Raynaud's syndrome were not shown in service or for years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to her active service.  As the preponderance of the evidence is against the claims for service connection for lupus and Raynaud's syndrome, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.



ORDER

Entitlement to service connection for systemic lupus erythematosus is denied.

Entitlement to service connection for Raynaud's syndrome is denied.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


